711 N.W.2d 52 (2006)
474 Mich. 1090
Lanah HARRIS, Next Friend of Mariah Bogard-Deitz, William Wesley Deitz, and Donald Harris, Jr., minors, Plaintiff-Appellee,
v.
Paul RAHMAN, Walter Sakowski, Personal Representative of the Estate of Richard E. Rahman, Deceased, County of Wayne, Baker Dental Division, Englehard Industries, Inc., Troy Chemical Company, Defendants, and
Henry Maciejewski, Defendant-Appellant.
Docket No. 126922(60). COA No. 247253.
Supreme Court of Michigan.
March 27, 2006.
On order of the Court, the motion for reconsideration of this Court's order of January 13, 2006 is considered, and it is DENIED, because it does not appear that the order was entered erroneously.
CAVANAGH, J., would grant reconsideration and, on reconsideration, would deny leave to appeal.
KELLY, J., would grant reconsideration and, on reconsideration, would deny leave *53 to appeal, because she believes the case should be remanded to the circuit court for trial.